On Appellants' Motion for Rehearing.
On the trial appellants introduced in evidence the certificate of the clerk of the U.S. District Court for the Southern District of Texas, which certificate reflected that on the date of its issuance, August 31, 1937, the case in the Federal court was still pending, and further purported to reflect the proceedings had in such case up until such date. The last order shown by such certificate was one made August 26, 1937, *Page 570 
to the effect that the receiver, in response to the interpleader of the Trinity State Bank and its prayer for preliminary injunction, be required to appear and show cause on September 2, 1937, why such prayer should not be granted. Appellees introduced in evidence the ruling of Judge Kennerly, made September 8, 1937, and which is quoted in our original opinion. This ruling recognizes prior jurisdiction of the State court of the matter in controversy, and denied the bank's prayer for a preliminary injunction against the receiver. As appellants only showed that the receiver was brought before the Federal court to answer the bank's bill of interpleader and prayer for preliminary injunction, and as this last ruling of Judge Kennerly disposed of the receiver in that connection, we concluded from the record before us that the effect of such ruling was to dismiss the receiver. Our own ruling in this case goes no further, and it is intended to go no further, than the recognition of the State court's jurisdiction to determine the controversy which is discussed at length in our original opinion, and to protect such court in the orderly exercise of such jurisdiction. Our ruling is therefore in perfect accord with Judge Kennerly's ruling of September 8, 1937. Whether we may have been wrong in designating this cause as a conflict of jurisdiction is an indifferent matter. But the fact that we share Judge Kennerly's view that jurisdiction over this controversy is in the district court of Trinity County and ought to be litigated there, even though it may indicate that this cause is not in fact one of conflict of jurisdiction, presents no reason to change our disposition of this appeal — quite the contrary.
Appellants' motion for rehearing refused.
  PLEASANTS, C. J., absent. *Page 803